DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 28 October 2020 is acknowledged.
Specification
The abstract of the disclosure is objected to because it contains less than 50 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Reference character “214” (Figure 2) is not mentioned in the specification
Reference character “320” is used to refer to “sensor module” in Paragraph [0028] instead of reference character “310”. It should be corrected to coincide with the rest of the specification
Reference character “320” is used to refer to both “sensor array” and “communication apparatus”. It is unclear which is the correct reference as “communication apparatus is not referred to by any other reference character
Reference character “500” (Figure 5) is not mentioned in the specification
“neuro” (Paragraph [0040]) should read “neuron”
“Tekturan” (Paragraph [0040]) should read “Tekturna”
“Revlamid” (Paragraph [0040]) should read “Revlimid”
“Xtyiga” (Paragraph [0040]) should read “Zytiga”
“Venclexat” (Paragraph [0040]) should read “Venclexta”
“Solvadi” (Paragraph [0040]) should read “Sovaldi”
“Zarelto” (Paragraph [0040]) should read “Xarelto”
Appropriate correction is required.
The use of the terms "Jardiance, Januvia, Cozaar, Tekturna, Revlimid, Ibrance, Imbruvica, Xtandi, Zytiga, Venclexta, Sovaldi, Harvoni, Epclusa, Tacrolimus, Janumet, Eliquis, Xarleto, Sirolimus", which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:
“collected by sensor module” (Line 7) should read “collected by the sensor module”
Claim 7 is objected to because of the following informalities: 
“Tekturan” (Line 3) should read “Tekturna”
“Revlamid” (Line 4) should read “Revlimid”
“Xtyiga” (Line 4) should read “Zytiga”
“Venclexat” (Line 4) should read “Venclexta”
“Solvadi” (Line 4) should read “Sovaldi”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "communication apparatus" in claims 1 and 15 and “processing apparatus” in claims 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding claims 1 and 15, for 112(f) claim interpretation purposes, the corresponding structure for the “communication apparatus” is found in Paragraph [0036] of the Applicant’s specification as “an 
Regarding claims 2, 3, and 15, for 112(f) interpretation purposes, examiner has interpreted a “processing apparatus” to read “any general purpose computer known in the art which has sufficient processing power to analyze data provided by the sensor module may be used in conjunction with the portable device described herein” (Applicant’s Specification, Paragraph [0038]), wherein the corresponding algorithm to perform the processing is not sufficiently disclosed in the Applicant’s specification (See corresponding 112(b) and 112(a) rejections below). However, in the case of the “processing apparatus” in claim 15, the “processing apparatus” is not explicitly recited as performing the function of “processing the communicated data”, therefore no specialized function is recited for the “processing apparatus” and a “general purpose computer” (Applicant’s Specification, Paragraph [0038]) is sufficient disclosure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 7 and its dependents thereof, 9, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, and 9 recite the limitation “the compound” in Lines 2-3, 2, and 1, respectively. There is lack of antecedent basis for this limitation in the claim. For examination purposes, examiner has interpreted “the compound” to read “the one or more compounds”.
Claim 7 contains the trademarks/trade names "Jardiance, Januvia, Cozaar, Tektruna, Revlimid, Ibrance, Imbruvica, Xtandi, Zytiga, Vencelxta, Xeloda, Sovaldi, Harvoni, and Epclusa".  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademarks/trade names are used to identify/describe Empagliflozin, Sitagliptin, Losartan, Aliskiren, Lenalidomide, Palbociclib, Ibrutinib, Enzalutamide, Abiraterone acetate, Venetoclax, Capecitabine, Sofosbuvir, Ledipasvir/Sofosbuvir, and Sofosbuvir/Velpatasvir, respectively, and, accordingly, the identification/description is indefinite.
Claim 9 recites the limitation “a marker compound” in Lines 1-2. It is unclear if “a marker compound” as recited in claim 9 is the same as the “one or more marker compounds” of claim 8. For 
Claims 10 and 12 recite the limitation “the marker compound” in Line 1 each. It is unclear what “the marker compound” refers to as it draws antecedent basis from “the marker compound” of claim 9, which was not clearly referring to the “one or more marker compounds” from claim 8. For examination purposes, examiner has interpreted “the marker compound” to read “the one or more marker compounds” as interpreted in claim 9 above.
Dependent claims 8-12 incorporate the indefinite subject matter of claim 7 therein and are therefore indefinite and are rejected under 35 U.S.C. 112(b).
As noted above, “processing apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The associated 112(f) interpretation of the claim limitation recites a “neural network” (the processing apparatus may include for example, a neural network, which process the received signals to provide information about the presence and identity of the one or more compounds in the breath of a subject” (Applicant’s Specification, Paragraph [0026])) as the corresponding algorithm to perform the function of the limitation associated with claim 2 using the 112(f) interpreted structure disclosed above (Applicant’s Specification, Paragraph [0038]). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The use of the term "neural network" is not an adequate algorithm for performing the processing function to detect and identify the compound because it does not describe a particular algorithm for performing the function Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
As noted above, “processing apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Regarding claim 15, the associated 112(f) interpretation of the claim limitation does not include a “neural network” as the corresponding algorithm to perform the function of the limitation 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide an adequate algorithm to perform the claimed function "to detect and identify the compound". The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. The algorithm or steps/procedure taken to perform the function must be described 
Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide an adequate algorithm to perform the claimed function "to detect and identify the one or more compounds". The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention. The algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01(I)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dennis et al. (US 20070224128 A1).
Regarding claim 1, Dennis et al. teaches a portable device for detecting and identifying one or more compounds in the breath of a subject (the invention comprises a drug adherence monitoring kit 
Regarding claim 2, Dennis et al. teaches a processing apparatus which processes the data transmitted by the communication apparatus to detect and identify the compound is electronically or wirelessly connected to the communication apparatus, according to its 112(f) interpretation above (a 
Regarding claim 3, Dennis et al. teaches that the processing apparatus transmits the identity of the compound detected in the sample from the processing apparatus to a display, according to its 112(f) interpretation above (marker analysis results can be displayed on a computer screen (Paragraph [0059])).
Regarding claim 4, Dennis et al. teaches that the device further comprises a tablet dispenser attached to the housing (according to the subject invention, a drug with an additive can be delivered from a controlled dispenser means (i.e. pill dispenser, etc.) (Paragraph [0161]), wherein the kit can further include a processing system coupled to…the dispenser control system (Paragraph [0069])).
Regarding claim 6, Dennis et al. teaches that the one or more compounds are detected in real time (the MAMS of the invention…provide rapid (and in certain cases, real time)…specific detection of markers (Paragraph [0057])).
Regarding claim 13, Dennis et al. teaches that the tablet dispenser dispenses tablets which includes the one or more compounds detected and identified by the device (the kit can further include a drug dispenser and a dispenser control system, which is coupled to the dispenser. The dispenser control system allows for the controlled release of the drug to the subject based on the monitored subject compliance (Paragraph [0069])).
Regarding claim 15, Dennis et al. teaches method for detecting and identifying one or more compounds in the breath of a subject (Paragraph [0025]). Dennis et al. additionally teaches transmitting the breath of a subject collected in a mouthpiece connected to a housing (Paragraph [0127]). Dennis et al. also teaches that the housing includes a sensor module (Paragraph [0068]). Moreover, Dennis et al. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al.
Regarding claim 5, Dennis et al. fail to teach the device of claim 1 further comprising, in the same embodiment, an amplifier connected to the sensor module which amplifies data collected by the sensor module in the housing. However, in a separate embodiment of the invention as taught by Dennis et al., it is taught that an amplified current from the detector is measured (Paragraph [0221]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an amplifier connected to the sensor module in other embodiments, including the embodiment relied on in the rejection of claim 1, in order to increase output signal and amplify data collected by the sensor module as the general purpose use of an amplifier is to increase the output signal of the essential waveform of the input signal.

Claims 8-11 are rejected under 35 U.S.C. 103, as applied to claim 7 above, as being unpatentable over Dennis et al. (‘128) in view of Dennis et al. (US 20170074857 A1).
Regarding claiming 8, Dennis et al. (‘128) fails to disclose that the one or more compounds is coated with one or more nanoparticles which include one or more marker compounds. However, Dennis et al. (‘857) teaches that the one or more compounds is coated with one or more nanoparticles which include one or more marker compounds (volatile organic constituents are included in ethosomes, lipid vesicles, which are used to transdermally deliver medications [0542]; wherein volatile organic constituents are the particular exhaled breath component (marker) of interest to be detected and or quantified [0287]; wherein the vesicles carrying the medications reads on the limitation of coating the compound [0542]; and wherein the size range of ethosomes may vary from tens of nanometers (nm) to microns (p) [0542], and since the size of ethosomes is on the scale of nanometers, they define nanoparticles coating the compounds which include one or more marker compounds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of nanometer-sized ethosomes which include one or more marker compounds as taught by Dennis et al. (‘857) to coat the one or more compounds as taught by Dennis et al. (‘128) as ethosomes permeate through skin layers more rapidly and possess significantly higher transdermal flux, which would allow for more efficient delivery of the compound when delivered through the skin (Paragraph [0542]).
Regarding claim 9, the combination of Dennis et al. (‘128) in view of Dennis et al. (‘857) teaches that the compound identified and detected is a marker compound (the invention comprises a drug adherence monitoring kit for detecting the presence of target markers in exhaled breath (Dennis et al. ‘128, Paragraph [0025]).
Regarding claim 10, Dennis et al. (‘128) in view of the embodiment of Dennis et al. (‘857) as used in the rejection of claim 8, fails to teach that the marker compound is a phenol. However, in a separate embodiment of Dennis et al. (‘857), it teaches that the marker compound is a phenol (in specific AEM (adherence enabling marker) compositions according to this invention, the formulation consists of…vanillin (Dennis et al. ‘857, Paragraph [0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the marker compound used in the combination of Dennis et al (‘128) in view of Dennis et al. (‘857) with the marker compound further taught by Dennis et al (‘857) in order to achieve the predicted result of detecting the marker in exhaled breath (Dennis et al. ‘857, Paragraph [0045]).
Regarding claim 11, the combination of Dennis et al. (‘128) in view of Dennis et al. (‘857) further teaches that the phenol is catechol, vanillin, or guaicol (Dennis et al. ‘857, Paragraph [0054]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al. (‘128) in view of Dennis et al. (‘857), as applied to claim 9 above, further in view of White et al. (US 20080299046 A1) and Bishop et al. (A Citric Acid-Derived Ligand for Modular Functionalization of Metal Oxide Surfaces via “Click” Chemistry).
Regarding claim 12, Dennis et al. (‘128) in view of Dennis et al. (‘857) fails to disclose that the marker compound is a functionalized inorganic metallic oxide nanoparticle. However, White et al. teaches the use of a functionalized inorganic metallic oxide nanoparticle for drug delivery (metal oxide nanoparticles having versatile ligands can also be employed as drug delivery devices…in some embodiments, the hydrophobic block can be attached to the versatile ligand and the hydrophilic block can form a shell around the hydrophobic block (White et al., Paragraph [0054])), but fails to teach what specifically functionalizes the metallic oxide nanoparticle. Bishop et al. teaches that a metallic oxide nanoparticle can be functionalized by citric acid (citric acid…has been widely used as a stabilizing ligand for many types of nanoparticles…including…numerous metal oxides (Bishop et al., Introduction, Page 1322))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to functionalize a metallic oxide nanoparticle as taught by White et al. with citric acid as taught by Bishop et al. as the citrate ion provides good surface binding, imparts water solubility to the resulting nanoparticles, and reduces aggregation (Bishop et al., Introduction, Page 1322). 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a functionalized inorganic metallic oxide nanoparticle as taught by White et al. and Bishop et al. as a marker as taught by Dennis et al. (‘128) in view of Dennis et al. (‘857) as metallic oxide nanoparticles have hydrophobic and hydrophilic properties that allow them to be used as drug delivery devices (White et al., Paragraph [0054]), as well as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.L./Examiner, Art Unit 3791           

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791